Citation Nr: 0922457	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  99-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right hip pain.

2.  Entitlement to an increased rating for low back pain and 
strain with restricted range of motion, currently evaluated 
as 40 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran's September 1999 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that she requested a hearing in 
Washington, D.C., before a Veterans Law Judge.  In an April 
2001 communication to the RO, the Veteran withdrew the 
requested hearing.  Thereafter, a June 2002 VA Form 9, with 
respect to the Veteran's low back claim, reflects her request 
for a hearing at the RO before a Veterans Law Judge and a 
September 2002 VA Form 9 with respect to her right hip and 
TDIU claims, reflects that she did not want a hearing before 
a Veterans Law Judge.  Accordingly, although the Veteran's 
communications between September 1999 and September 2002 are 
unclear as to whether she wished to testify before a Veterans 
Law Judge; inasmuch as her most recent communication 
regarding a hearing reflects that she does not want a hearing 
and her numerous communications to the RO from September 2002 
to the present are silent with respect to her desire for a 
hearing, the Board concludes that the appellant has 
effectively withdrawn her request for such a hearing.  
38 C.F.R. §§ 20.702(d), 20.704(d).  Written argument 
submitted by the veteran's representative fully supports the 
finding that the veteran does not want a hearing at this time 
and that remanding this case for clarification would serve no 
constructive purpose.  

In February 2007, the Board issued a decision adjudicating 
the claims listed on the title page.  The Veteran appealed 
that decision to the Court of Appeals for Veteran's Claims 
(Court).  The Veteran and the Secretary of Veterans Affairs 
filed a Joint Motion for Remand with the Court.  Granting 
that motion, in July 2008 the Court vacated and remanded 
those issues to the Board.  


FINDINGS OF FACT

1.  The Veteran reports right hip pain.  

2.  No objective and competent evidence of record shows that 
the Veteran has a disability of her right hip.  

2.  The Veteran's service connected low back disability does 
not result in ankylosis of the spine, residuals of a 
fractured vertebra, intervertebral disc syndrome, or 
neurologic manifestations.  

3.  The evidence does not demonstrate that the Veteran is 
unable to secure or follow a substantially gainful occupation 
solely due to her service connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for right hip pain is denied.  
38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.310 (2008).  

2.  The criteria for an evaluation in excess of 40 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.71a, Diagnostic Codes 5292, 5295 (2002); Diagnostic 
Code 5237 (2008).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19, 4.25, 4.26 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All issues before the Board arise from the Veteran's service 
connected low back disability.  Service connection was 
granted for a low back disability in an April 1981 rating 
decision.  

In adjudicating these issues, the Board has reviewed 
conflicting statements from medical professionals.  In such 
cases it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a more recent case, the Court provided additional guidance 
as to the weighing of medical opinion evidence.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that case, 
the Court found that guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Id. at 302.  
Significantly, the Court stated that most of the probative 
value of a medical opinion comes from its reasoning.  Id. at 
304.  

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be established if the claimed 
disability was caused or aggravated by a disability for which 
service connection has already been established.  38 C.F.R. § 
3.310 (2008).  This is referred to as "secondary service 
connection."  

When a claim for service connection is filed, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  The Veteran is competent to testify as 
to symptoms she perceives, competent to report what a medical 
professional has told her, and competent to provide evidence 
as to simple disabilities that are readily identifiable from 
observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(layperson is competent to provide evidence to that which he 
or she observed); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007) (holding "that because varicose veins may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins is not a determination 
"medical in nature""), and Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

Because the Veteran has not demonstrated that she has expert 
medical knowledge, her statements regarding whether she has a 
hip disability, or any other opinion requiring expert medical 
knowledge, are not competent evidence.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (stating "[s]ignificant in our caselaw is 
that lay person are not competent to opine as to medical 
etiology or render medical opinions"), and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The veteran's service treatment records are silent with 
respect to complaints of or treatment for a right hip 
disorder.  Similarly, the veteran's post service private and 
VA treatment records are silent with respect to right hip 
pathology, providing evidence against this claim.  In this 
regard, it is noted that the medical evidence includes 
references to low back pain with radiation to the right hip 
and leg; however, there is no report of a diagnosis of a 
"right hip disorder" or "right hip disability".  

Of record are letters from two chiropractors.  In a June 1999 
letter, "P.H.", D.C. stated that he had been treating the 
Veteran for fibromyalgia symptoms aggravated by an uneven 
pelvic tilt.  In an undated statement, submitted during a 
June 2000 VA medical examination, Dr. "L.R." reported that 
the Alabama Family Chiropractic Clinic was treating the 
Veteran for fibromyalgia and severe back pain and that she 
had sciatica.  This statement also provided that the 
Veteran's "low back pain is also causing pain and problems 
in her right hip and both knees."  

The Board finds that this report is not evidence of a hip 
"disability".  It is only evidence of a back disability and 
fibromyalgia.  

In the report of a June 2000 VA medical examination, the 
examiner provided a detailed summary of the Veteran's medical 
history and work history.  During physical examination, the 
Veteran had pain in her right hip on straight leg raising and 
complained of tenderness with direct palpation of the hip at 
the iliac crest.  The examiner explained that she measured 
the length of the Veteran's legs as the Veteran had indicated 
that she had a discrepancy of her leg length because of 
pelvic tilt.  Both legs, however, were 41 inches in length, 
providing highly probative evidence against the claim.  The 
Veteran was wearing no lifts in her shoes.  The examiner 
reported that x-rays of the Veteran's hips were normal.  She 
provided a relevant diagnosis of fibromyalgia with chronic 
musculoskeletal pain.  No opinion was provided in the June 
2000 report.  

In February 2001, the examiner provided a medical opinion 
based on review of the Veteran's medical records and the June 
2000 examination, as follows:  

Since this veteran has a diagnosis of 
fibromyalgia with positive trigger points 
on the exam at the iliac crest, it is 
difficult to separate fibromyalgia pain 
and her low back/hip pain.  She has had 
on her June exam positive straight leg 
raises to her low back and hip area, and 
it is probable that the pain is related 
to her back.  

After reading this opinion, the only question remaining is 
whether the Veteran's hip pain is the result of her low back 
disability or the result of her fibromyalgia.  For the 
purposes of whether she has a disability of the hip, this is 
a distinction without a difference.  If the pain is the 
result of her low back disability, then she is already being 
compensated for the pain because she is receiving 
compensation for the service connected disability that she 
has - a back disability.  If her pain is the result of 
fibromyalgia, then her pain is caused by a nonservice 
connected condition and does not warrant VA compensation.  It 
does not follow that because she has hip pain she must have a 
disability of the hip.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

In March 2004, the Veteran again underwent a VA examination 
of her hips.  This examiner indicated review of the claims 
file and noted the Veteran's report that practitioners told 
her "that her right leg was shorter due to pelvic tilt, 
which is due to her lumbar back."  The examiner noted the 
chiropractor's comments about pelvic tilt.  He also noted 
that two different sets of measurements by VA practitioners 
showing that the Veteran's legs were of equal length.  This 
examiner detailed the Veteran's report of her disability, 
including that, because of her hip pain, she could not do 
anything.  

Physical examination revealed no objective evidence of edema, 
tenderness to palpation of bilateral hips, redness, heat, 
movement or guarding of movement.  Her gait was normal and 
there was no unusual shoe wear pattern.  The examiner 
reported that the Veteran had point tenderness consistent 
with fibromyalgia.  X-rays of her hips showed no definite 
abnormality, providing more evidence against this claim.  The 
examiner provided diagnoses of (1) no clinical or 
radiological evidence of osteoarthritis or other arthopathy 
of bilateral hips, and (2) fibromyalgia.  

The examiner addressed the questions asked by the RO as to 
the cause of the Veteran's hip pain, stating "it is noted 
that the veteran has no arthopathy or osteoarthritis of 
bilateral hips.  Due to this reasoning, hip pain is more 
likely than not secondary to fibromyalgia."  He referred the 
reader to the report of the spine examination conducted that 
same date.  

In the Joint Motion for Remand, the Parties noted that this 
opinion was given in response to a question "Is hip pain due 
to fibromyalgia unrelated to hip strain."  Actually, the 
question noted in the examination report is as follows:  

Please advise if veteran has separate hip 
conditions caused by the back condition.  
Does she have radiculopathy from the back 
causing hip pain with no separate 
diagnosis of hip disability.  Is hip pain 
due to fibromyalgia unrelated to the back 
strain.  Please give objective findings 
on which you base these opinions and give 
the reasons for your conclusion.  If you 
conclude that the hip problems are 
related to the back, give all objective 
findings related to hip as required for 
rating evaluation.  

The examiner stated that the Veteran had no arthopathy or 
arthritis of the hip.  He included the results of his 
examination and x-ray results.  He explained the reasoning 
underlying his opinion.  A reasonable reading of his 
statements is that there is nothing wrong with the Veteran's 
right hip as the examiner stated that there was no arthopathy 
of the hip.  In other words, since the Veteran was examined 
by a medical professional and the medical professional found 
no evidence that there was anything wrong with the Veteran's 
hips, it follows that his opinion that the Veteran's hip pain 
was due to fibromyalgia is rationale and reasonable.  For 
that matter, even if the Veteran has hip pain related to her 
back disability, such is not a basis for finding that she has 
a hip disability.  Of note is that the rating criteria 
provide that the spine ratings encompass radiated pain.  It 
matters not that the old criteria for rating spine 
disabilities did not include the statement about radiated 
pain.  Since there is no pathology of the Veteran's hip she 
does not have a hip disability - by definition.  

It is important for the Veteran and the parties of the Joint 
Motion to note that both the 2001 and 2004 opinions establish 
that the Veteran has no disability of her hip.  The 
examination opinions were based on physical examination of 
the Veteran as well as review of her medical history.  Both 
examiners provided rationale for their opinions.  Hence, the 
Board finds these examinations and the opinions rendered to 
be adequate, providing evidence against this claim.   

The Veteran has been diagnosed with fibromyalgia.  There is 
no evidence that fibromyalgia is related to her service.  
Service treatment records do not mention fibromyalgia.  No 
evidence indicates that fibromyalgia began in service or is 
related directly to service.  Her back disability is the 
result of an injury caused by stepping in a hole during 
service.  No evidence of record indicates that fibromyalgia 
is the result of her back strain.  

The Board has considered the Veteran's report that 
practitioners told her that her back disability results in a 
leg length discrepancy.  The Board finds the 2004 report that 
her legs were of the same length to be more probative that 
the Veteran's report because the 2004 examination report was 
based on actual measurements and did not depend on the 
Veteran's, or anyone's, memory.  

In summary, because the preponderance of evidence of record 
demonstrates that the Veteran has no disability of the right 
hip, her appeal as to this issue must be denied.  See also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Increased ratings - low back disability

The appeal as to the rating assigned for the Veteran's 
service connected low back disability, evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5295; arises from a 
March 1999 rating decision in which the RO proposed to reduce 
the schedular evaluation for this disorder from 40 percent 
disabling to 20 percent disabling.  Although the 40 percent 
schedular evaluation was restored by a March 2000 rating 
decision, the veteran perfected an appeal seeking an even 
higher rating.  There is no period of time on appeal during 
which the Veteran's service connected low back disability has 
been rated less than 40 percent disabling.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.   

As explained by the Court, "the relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim."  Hart, 21 Vet. App. at 509.  

The relevant regulations for rating disabilities of the spine 
were revised effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The Court has held that where the law 
or regulations governing a claim are changed while the claim 
is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

It is noted that the RO addressed the new criteria in its 
February 2006 supplemental statement of the case and both the 
criteria effective prior September 26, 2003, as well as the 
revised criteria in the May 2006 supplemental statement of 
the case.  Accordingly, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Based upon the rating criteria effective prior to September 
26, 2003, limitation of motion of the lumbar spine and 
lumbosacral strain provide ratings no higher than the 40 
percent rating that as been in place since service connection 
was granted.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).  

Other Diagnostic Codes in effect prior to the revisions are 
not for application.  In this regard, the Veteran does not 
have interveterbral disc syndrome or any neurological 
manifestations of her back disability so Diagnostic Code 5293 
is not for application.  There is no showing that the 
Veteran's spine is ankylosed so 38 C.F.R. § 4.71a Diagnostic 
Codes 5286and 5289 (2002) are not for application.  There is 
no evidence that the Veteran has residuals of fractures of 
her lumbosacral vertebrae so Diagnostic Code 5285 (2002) is 
not for application.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 for lumbosacral or cervical strain.  

The September 2003 regulation revisions provided a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.   

Under that General Formula, a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71, General Rating Formula for Diseases and 
Injuries of the Spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 40 percent rating is assigned for where forward flexion of 
the thoracolumbar spine is limited to 30 degrees or less, or 
with favorable ankylosis of the entire thoracolumbar spine.  
Id.  

Under the revised regulations, intervertebral disc syndrome 
could be evaluated under the General Formula or under the 
formula for incapacitating episodes.  The Veteran does not 
have intervertebral disc syndrome and there is no evidence of 
incapacitating episodes as defined by the regulation.  Id.  

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note (2).  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Id. at 
Note (3).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id. at Note (5).  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, once the maximum rating available is 
assigned for such disability, § 4.40 and § 4.45 are not for 
application.  Id.

The medical evidence of record, to include reports of 
numerous VA spine and joints examinations as well as VA and 
private treatment records, reflect that the veteran uses a 
back brace and has low back pain and strain with restricted 
range of motion.  However, these records are silent with 
respect to findings or diagnoses of ankylosis.  

Inasmuch as the veteran's low back pain and strain with 
restricted range of motion is evaluated as 40 percent 
disabling, she is already rated at the maximum assignable 
evaluation under Diagnostic Codes 5292 and 5295.  In 
addition, the medical evidence shows that she retains 
substantial useful motion.  Therefore, a higher rating is not 
warranted on the basis of unfavorable ankylosis under 
Diagnostic Code 5237.  The veteran herself has never claimed 
ankylosis.  

The March 2004 report of VA spine examination includes, as 
diagnoses, that there was no clinical evidence of any 
clinical/radiological evidence of osteoarthritis or other 
arthopathy of the lumbosacral spine as well as no clinical 
evidence of radiculopathy secondary to any disc disease of 
the lumbosacral spine.  Accordingly, the Board finds that 
neither a higher rating under Diagnostic Codes 5293 
(effective September 23, 2002) or Diagnostic Code 5243 
(effective September 26, 2003) for intervertebral disc 
syndrome nor a schedular criteria for degenerative arthritis 
is warranted.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  Ranges of motion as shown 
on VA examination reports reflect consideration of pain.  In 
this regard, it is important for the veteran to understand 
that the objective medical record does not clearly support 
the current evaluation, let alone an increased evaluation.  
Without consideration of pain, the current evaluation could 
not be justified.  In fact, the object medical evidence 
provides evidence against the current evaluation.

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected lumbosacral strain.  

In the Joint Motion for Remand, the Parties determined that 
the Board had not explained the significance of certain 
statements in the March 2004 examination report.  Those 
statements are found in the first and second paragraphs of 
the March 2004 spine examination report, as follows:  

General Remarks:  States, examine vet, 
provide all objective findings pertinent 
to low back conditions needed to evaluate 
under the current spine criteria, as well 
as the other prior sets of spine criteria 
(we need to evaluate under each of the 
criteria,  this is an appeals case that 
has been pending for some time).  Please 
be advised that only one possible for us 
to pullup form our computer is the most 
current spine examination.  Please also 
note that veteran had a Compensation and 
Pension Examination for lumbar spine done 
21st of April 2001, 6th of February 2001, 
general medical 6th of June 2000 and 
lumbar spine examination done 4th of 
February 2000.  

Review of Medial Records:  C- file is 
available for review and reviewed.  It is 
noted as above.  Veteran has had 
numerous, both cervical and lumbar spine, 
examinations done, last one was eighteen 
months ago, done on April of 2001.  

Additionally, in the March 2004 report of the hip examination 
of the same date and time and by the same examiner (obviously 
the same examination), the examiner stated as follows:  

Remarks:  Examined the veteran and 
provided all objective findings pertinent 
to the low back condition as needed to 
evaluate under the current spine 
criteria, as well as the two prior sets 
of spine criteria.  (We will need to 
evaluate under each set of criteria.  
This is an appeal case and has been 
pending for some time.)

General remark:  Please note that veteran 
had a Compensation and Pension 
examination done for her back on 21st of 
April 2001, 6th of February 2001, general 
medical on 6th of June 2000, back 
examination of lumbar 4th of February 
2000.  Also noted that we keep criteria 
most current in the computer.  Do not 
have access to two prior sets of spine 
criteria.  Most current spine criteria 
should incorporate all other older sets 
of criteria.  

In the Joint Motion for Remand, the Parties stated:

While the March 2004 VA examiner 
indicated that the "C-file is available 
and reviewed," R. 1696), the examiner 
also indicated "It is noted as above.  
Id.  The referenced notation indicated 
"Please be advised that [the] only one 
possible for us to pull up from our 
computer is the most current spine 
examination," while noting Appellant had 
"a Compensation and Pension Examination 
for lumbar spine done 21st of April 2001, 
6th of February 2001, general medical 6th 
of June 2000 and lumbar spine examination 
done 4th of February 2000.  Id.  
Accordingly, the parties agree that is 
unclear whether the March 2004 VA 
examiner reviewed any VA examination 
reports prior to the "most current spine 
examination" that the examiner was able 
to access by computer.  

The claims file contains a rating decision dated April 21, 
2001, a report of a VA examination which occurred on February 
6, 2001, a report of a general medical examination which 
occurred on June 6, 2000, and a report of a spine examination 
which occurred on February 4, 2000.  

The Board does not find that the examiner's statements leaves 
"unclear" whether he reviewed examinations other than the 
examination that was available via the computer.  In arriving 
at this conclusion, the Board has read the words referred to 
in the Joint Motion in the context of the paragraphs in which 
those words are found and in the context of his other 
comments, and invites the parties of the Joint Motion to do 
likewise:

In the first paragraph of the 2004 report, the examiner first 
referred to the request to provide results needed to evaluate 
the disability under current and prior sets of spine 
criteria.  It is only after this sentence that the examiner 
noted that only the prior examination report was found in the 
computer.  The Board reads that sequence of sentences as the 
examiner explaining that after trying to locate in the 
computer the referred to different sets of criteria he was 
unable to pull up more than one examination report, thereby 
making it impossible, at least from the perspective of a 
computer search, for him to locate more than one set of 
criteria.  His reference to an April 21, 2001 examination 
report is obviously an entry shown on a computer screen for 
the April 21, 2001 rating decision as there is no indication 
that the Veteran ever was scheduled for an April 21, 2001 
compensation examination.  

Furthermore, the examiner stated that he had reviewed the 
claims file and the examination reports referred to (and the 
rating decision dated April 21, 2001) are located in the 
claims file.  There is no reason to believe the examiner is, 
for some unfathomable reason, lying about his review of the 
examination reports.  Of particular note is that although the 
examiner stated that earlier reports were not available in 
the computer, he specifically referred to one of those 
earlier reports, the June 2000 examination report, in his 
discussion.  Clearly, the examiner reviewed all pertinent 
evidence.  

Also considered by the Board is whether a separate rating is 
warranted for neurologic manifestations of the Veteran's low 
back disability.  All competent evidence is against such a 
rating.  

February 1999 VA examination results included that the 
Veteran had normal motor strength in the lower extremities, 
normal musculature of the back, reflexes of two plus and 
equal, and no sensory deficit.  This is evidence against a 
separate rating for neurological manifestations because these 
results tend to show that she had no neurological 
manifestation of her low back disability.  

During the February 2000 VA examination, the Veteran reported 
that she had radiating pain and that she has cramps and knots 
in her legs.  She also reported lumps and knots in her chest 
all over her back and neck.  Physical examination again 
revealed no neurologic manifestations of her low back 
disability.  In that regard, straight leg raising caused 
contralateral low back pain at 50 degrees bilaterally without 
any radiculopathy symptom, deep tendon reflexes were one to 
two plus bilaterally, symmetrical, plantar flexors.  This is 
evidence against assigning a separate rating because this 
report tends to show that the Veteran's low back disability 
did not result in any neurological manifestation.  

April 2000 VA treatment notes include the Veteran's report 
that the plantar surface of her right foot was numb.  The 
physician who treated her stated that her presentation was 
unclear as to her fibromyalgia and reported upper and lower 
limb symptoms.  This physician also stated that her low back 
pain initially presents as L4, L5 radiculopathy.  In the 
statement received in June 2000, Dr. L.R. reported that the 
Alabama Family Chiropractic Clinic was treating the Veteran 
for fibromyalgia and severe back pain and that she had 
sciatica.  These reports are evidence favorable to the 
Veteran's claim.  

The report of a June 2000 VA general medical examination 
indicates negative Babinski and three plus bilateral patella 
reflexes.  Leg strength was four bilaterally.  Fine motor and 
graphesthesia were intact.  Sensory and function was tested 
and was adequate when checked with monofilament.  Again, this 
is evidence against assigning a separate rating for 
neurological manifestations of her low back disability 
because this report shows that she does not have such 
manifestations.  May 2001 VA clinic notes indicate that 
objectively, the veteran's legs were negative 
neurovascluarly, providing more evidence against assigning a 
separate rating.  

In December 2002, the Veteran again reported sensory deficit 
in her feet.  She was positive for straight leg raising.  
This is some evidence favorable to a separate rating.  

Sensory examination during the March 2004 VA examination 
found contralateral leg raises negative with negative Lesegus 
sign.  Sensory examination revealed sharp and dull sensation 
of all aspects of her lower extremities, including the sacral 
segments.  Motor examination showed no atrophy of the lower 
muscle groups with muscle strength in the lower extremities 
four out of five and reflexes at the knees three out of five, 
bilaterally.  The examiner stated that there was no clinical 
evidence of radiculopathy secondary to any disc disease of 
the lumbosacral spine.  

Objective findings all show that the Veteran has no 
neurological manifestations of her service connected low back 
disability.  The Board places more weight on those objective 
findings than on the Veteran's reports because the objective 
findings cannot be tainted by her interest in obtaining 
benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(providing that the credibility of a witness can be impeached 
by a showing of interest); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  

Based on the above, the Veteran's low back disability does 
not warrant an additional rating based on neurological 
manifestations because the preponderance of the evidence 
shows that she has no neurological manifestations of her 
service connected low back disability.  

Also considered by the Board is whether referral for 
extraschedular consideration is warranted as to the rating 
for her low back disability.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

Here the rating schedule for low back disabilities along with 
application of 38 C.F.R. § 4.40 and § 4.45 account for all of 
the manifestations, symptomatolgy and level of disability 
resulting from the Veteran's service connected low back 
disability.  These criteria account for limitation of motion 
and functional limitations, including pain, and for both 
neurological and orthopedic manifestations.  As the first 
prong of the Thun analysis is not satisfied, the Board will 
not refer this disability for extraschedular consideration of 
a higher rating.  The Board next addresses her claim that she 
is unemployable, including whether extraschedular 
consideration is warranted on that basis.  

A total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability, that is, 
when the disabled person, in the judgment of the rating 
agency, is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

Because her low back disability is the only service connected 
disability and is rated at less than 60 percent disabling, a 
TDIU cannot be granted based on application of 38 C.F.R. 
§ 4.16(a).  

Where the percentage criteria under section 4.16(a) are not 
met, entitlement to the benefit on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service connected disabilities, and consideration is given to 
the veteran's background including his or her employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Individual unemployability must be determined without regard 
to any nonservice connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the Veteran's case, apart 
from any nonservice connected conditions and advancing age, 
which would justify a TDIU.  See Van Hoose, supra; see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).  

The Board must consider the effects of the Veteran's service 
connected disabilities in the context of her employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The critical issue before the Board 
at this time is whether the veteran is unable to work due to 
a single service connected disability with a rating of only 
40 percent.

In this case, the Veteran has indicated that she has been 
unemployed since 2000 due to her service-connected 
disability.  Essentially, she contends that she is unable to 
maintain substantially gainful employment due to her service 
connected low back disorder.  She explained during the 
general medical examination of June 2000 that the length of 
time she can sit and stand has decreased due to her low back 
disability.  

The June 2002 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, reflects 
that the Veteran has completed two years of college.  No 
additional training was reported.  She reported that she had 
worked as an office clerk, accounting assistant, and cashier.  
She further reported that, although she last worked in March 
2000, she was last employed full-time in October 1996.  The 
Veteran did not identify a service connected disability which 
prevents her from securing or following any substantially 
gainful occupation.  

The December 2006 Appellant's Brief notes the Veteran's 
profession is an accounting technician, a duty which is 
generally performed while sitting, and the veteran's back 
symptoms are precipitated by prolonged sitting.  Accordingly, 
it is argued that the Veteran's employment handicap invites 
the application of extraschedular consideration.  However, 
there is no evidence to suggest that the service-connected 
low back disability has rendered the Veteran unable to secure 
and follow a substantially gainful occupation, providing 
evidence against such a finding. 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny a veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the claimant can perform work.  

A detailed review of the post service treatment records, to 
include the determination and supporting documentation from 
the Social Security Administration in connection the 
Veteran's claim for such benefits, clearly indicates numerous 
nonservice connected disorders including, but not limited to, 
bilateral carpal tunnel syndrome, status post fracture of the 
distal ulna, degenerative disc disease (not of the low back), 
and mental health complaints.  The Board finds that the post 
service medical records, as well as a report of a former 
employer, provide, as a whole, highly negative evidence 
against the Veteran's claim that she is unemployed due to her 
single service connected disability.  The Board finds that 
the Veteran is not unemployable exclusively due to her 
service connected disability.  

In arriving at this conclusion, the Board has considered the 
Court's decision in Mittleider v. West, 11 Vet. App. 181 
(1998).  That case involved a claimant who had a service 
connected psychiatric disability, post traumatic stress 
disorder (PTSD) and a non service connected psychiatric 
disability, a personality disorder.  Id.  The Court quoted 
VA's response to comments regarding a then recent change in 
the rating criteria for evaluating mental disabilities as 
follows: "when it is not possible to separate the effects of 
the [service-connected condition], VA regulations at 38 
C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition."  Id.  citing 61 Fed. Reg. 52698 (Oct. 
8, 1996).  

Here, it is possible to separate the effects of the Veteran's 
low back disability from other disabilities that 
practitioners have stated kept her from working because most 
of the reports of her unemployability have to do with her 
upper extremities, neck and shoulders, not her low back.  

A U.S. Department of Labor report form, dated in August 2002 
and signed by "S.R.B.", M.D., indicated that the Veteran 
then possibly required left carpal tunnel surgery but would 
still be disabled in both hands.  A January 2002 letter 
signed by "J.F.C.", Jr. M.D., indicated that the Veteran 
could not do any typing or lifting or work in a cold 
environment, all due to her carpal tunnel syndrome.  Neither 
of these reports mentions her back.  A November 2001 report 
signed from Neurology Consultants of Montgomery, P.C. 
mentions that the Veteran had an injured neck and a sore back 
but attributed her significant symptoms to her nonservice 
connected neck disability, for example, stating that most of 
her pain was in her shoulders, worse with the use of her arm, 
and that her hands tended to go numb.  Additionally, a 
memorandum dated in June 2002, from a Federal government 
agency, indicates that the Veteran was terminated from 
employment with that agency due to her physical inability to 
perform her job as an accounting technician.  The physical 
condition that rendered her unable to perform her job was 
carpal tunnel syndrome.  There is no mention of a back 
disability.  

The Board finds that this evidence, when taken together, 
tends to show that the Veteran's nonservice connected 
disabilities prevent her from working; not her service 
connected disability.  There is no question as to whether 
symptoms from carpal tunnel syndrome are separable from 
symptoms of a low back disability.  Hence, there is no 
reasonable doubt to be resolved as to this issue.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

The Veteran's service-connected low back disorder may 
interfere with some types of work but would not prevent her 
from obtaining work.  As stated by the Court, the record must 
reflect some factor that takes a particular case outside the 
norm in order for a claim for individual unemployability 
benefits to prevail.  Van Hoose, 4 Vet. App. at 363.  The 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Id.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.

While the veteran may be receiving Social Security benefits, 
it is permissible for Social Security to consider both the 
veteran's service-connected and nonservice-connected 
disorders, the Board may not.  In this regard, it is noted 
that the Court has held that Social Security Administration 
decisions are not controlling for VA purposes.  See Collier 
v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Simply 
stated, the medical and factual evidence provides evidence 
against a finding that the service connected disorder, 
standing alone, has caused the veteran's unemployment.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence of record is against assigning 
a schedular rating higher than 40 percent disabling or 
assigning a separate rating for neurological manifestations 
of the Veteran's low back disability for any period of time 
encompassed by this appeal.  Similarly, the Board finds that 
neither a TDIU based on extraschedular considerations nor 
referral for extraschedular considerations for a higher 
rating of any kind is warranted for any period of time 
encompassed by this appeal.  Hence, the appeal must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In the instant case, VCAA notice was provided to the Veteran 
in July 2002 and June 2003 letters and in an attachment 
mailed to the Veteran in May 2006 along with a supplemental 
statement of the case.  The Board is aware that VA's duty to 
notify under the VCAA cannot be satisfied by notice placed in 
a document provided for completely different purposes and 
required prior to enactment of the VCAA, such as a 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the May 
2006 attachment was a separate two page document that was 
merely sent along with the supplemental statement of the case 
and was not embedded in the supplemental statement of the 
case.  

The July 2002 and June 2003 letters informed the Veteran of 
the types of evidence that could substantiate the Veteran's 
claim for service connection and of VA's and the Veteran's 
respective duties in obtaining evidence.  While the June 2003 
letter informed the Veteran of the evidence necessary to 
substantiate a claim for service connection, neither letter 
provided information as to the evidence necessary to 
substantiate claims for increased ratings.  

The May 2006 addendum informed the Veteran as to how 
disability ratings are assigned including that ratings are 
assigned based on a schedule for evaluating disabilities that 
is published in chapter 38 part 4 of the C.F.R.  This is 
equivalent to telling her that ratings are assigned based on 
application of criteria found in diagnostic codes.  This 
addendum also informed the Veteran that ratings can be 
assigned outside of this schedule.  She was told that 
evidence going to her employment could substantiate her 
claims.  While the rating schedule for disabilities of the 
spine is based in part on measurements, the criteria 
applicable to a rating higher than that already assigned for 
her disability do not depend on measurements.  Finally, the 
addendum informed her as to how VA assigns effective dates.  

Although the notice was sent after the initial adjudication 
of the Veteran's claims, the Veteran had a meaningful 
opportunity to participate in the development of her claims 
following the notice.  The RO readjudicated her claims in a 
July 2006 supplemental statement of the case, sent after the 
last notice.  For these reasons, the timing error as to the 
notice provided, was cured.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  

To the extent that there may be any remaining defect in VCAA 
notice, neither the Veteran, her representative, nor the 
record, demonstrates how any remaining defect in notice could 
have resulted in prejudice to the Veteran.  Notice errors 
that are not shown to have affected the essential fairness of 
the adjudication do not require that the Board delay 
adjudication to correct the errors.  See Shinseki v. Sanders 
129 S.Ct. 1696 (2009); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records.  Associated with the claims 
file is evidence from "R.D.", D.C., "P.H.", D.C., 
"W.K.S.", D.C., the Social Security Administration, and 
evidence related to the Veteran's employment.  VA 
examinations were afforded the Veteran in February 1999, 
February 2000, June 2000, and March 2004.  An additional 
relevant opinion was obtained in February 2001. 

As explained in the section addressing the merits of the 
Veteran's claims, the Board finds that the examinations 
afforded the Veteran and the opinions provided by the 
examiners were adequate.  In particular, the March 2004 
examiner's reference to early examination reports not being 
available on the VA computer system was made in reference to 
a request by the RO that the examiner provide results that 
went to both the then current rating criteria and the rating 
criteria that were in existence prior to the 2002 and 2003 
revisions.  Though the examiner was unable to find the 
earlier criteria in the computer system, the examination 
report provided the necessary information to address all 
pertinent criteria.  The examiner indicated that he had 
reviewed the claims file and, regardless of what reports were 
available in the computer system, there is no indication that 
the claims file did not contain all relevant reports.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


